           Case 3:20-cv-00488-RCJ-WGC Document 7 Filed 10/20/20 Page 1 of 3




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARIO CAMACHO,                                  Case No. 3:20-cv-00488-RCJ-WGC
5
           Petitioner,
6                                                     ORDER
           v.
7
      WILLIAM GITTERE, et al.,
8
           Respondents.
9

10

11

12          This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,
13   by Mario Camacho, a Nevada prisoner. On August 26, 2020, the Court received from
14   Camacho, for filing, a Petition for Writ of Habeas Corpus (ECF No. 1-1), a Motion for
15   Appointment of Counsel (ECF No. 1-2), and an Application to Proceed in Forma
16   Pauperis (ECF No. 1). On August 31, 2020, Camacho filed a further Application to
17   Proceed in Forma Pauperis (ECF No. 4) and a further Motion for Appointment of
18   Counsel (ECF No. 5).
19          The financial certificate filed by Camacho with his second Application to Proceed
20   in Forma Pauperis (ECF No. 4) shows that he is able to pay the $5 filing fee for this
21   action. The Court will, therefore, deny the Applications to Proceed in Forma Pauperis
22   and will require Camacho to pay the filing fee. The requirement that Camacho must pay
23   the filing fee will be suspended, however, until after counsel appears for Camacho.
24          Prisoners applying for habeas corpus relief are not entitled to appointed counsel
25   unless the circumstances indicate that appointed counsel is necessary to prevent due
26   process violations. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing Kreiling
27   v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam). The court may, however,
28   appoint counsel at any stage of the proceedings if the interests of justice so require.
                                                  1
           Case 3:20-cv-00488-RCJ-WGC Document 7 Filed 10/20/20 Page 2 of 3




1    See 18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney,

2    801 F.2d at 1196. The Court finds that this case will likely be too complex for Camacho

3    to litigate pro se, and that appointment of counsel is in the interests of justice. The Court

4    will grant Camacho’s Motions for Appointment of Counsel (ECF Nos. 1-2 and 5).

5           The Court has examined Camacho’s petition, pursuant to Rule 4 of the Rules

6    Governing Section 2254 Cases in the United States District Courts and determines that

7    it merits service upon the respondents. The Court will order the petition served upon the

8    respondents, and will direct the respondents to appear, but will not require any further

9    action on the part of the respondents at this time.

10          IT IS THEREFORE ORDERED that the Clerk of the Court shall separately file

11   the Petition for Writ of Habeas Corpus (ECF No. 1-1) and the petitioner’s first Motion for

12   Appointment of Counsel (ECF No. 1-2).

13          IT IS FURTHER ORDERED that the Applications to Proceed in Forma Pauperis

14   (ECF Nos. 1 and 4) are DENIED. The Court will set a deadline for payment of the filing

15   fee after counsel appears for the petitioner.

16          IT IS FURTHER ORDERED that Petitioner’s Motions for Appointment of Counsel

17   (ECF Nos. 1-2 and 5) are GRANTED. The Federal Public Defender for the District of

18   Nevada (FPD) is appointed to represent the petitioner. If the FPD is unable to represent

19   the petitioner, because of a conflict of interest or for any other reason, alternate counsel

20   will be appointed. In either case, counsel will represent the petitioner in all federal court

21   proceedings relating to this matter, unless allowed to withdraw.

22          IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve

23   upon the FPD a copy of this order, together with a copy of the Petition for Writ of

24   Habeas Corpus (ECF No. 1-1).

25          IT IS FURTHER ORDERED that the FPD will have 30 days from the date of this

26   order to file a notice of appearance, or to indicate to the Court its inability to represent

27   the petitioner in this case.

28
                                                     2
           Case 3:20-cv-00488-RCJ-WGC Document 7 Filed 10/20/20 Page 3 of 3




1           IT IS FURTHER ORDERED that the Clerk of the Court shall add Aaron Ford,

2    Attorney General of the State of Nevada, as counsel for the respondents.

3           IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve

4    upon the respondents a copy of the Petition for Writ of Habeas Corpus (ECF No. 1-1),

5    and a copy of this order.

6           IT IS FURTHER ORDERED that the respondents will have 30 days from the date

7    of this order to appear in this action. Respondents will not be required to respond to the

8    habeas petition at this time.

9

10          DATED THIS 20th day of October, 2020.
11

12
                                                      ROBERT C. JONES,
13                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 3
